DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with TOM H. DAO on 8/19/2021.

The application has been amended as follows: 
In Claim 10, line 7, between the words “a” and “base”, the text  --heating unit--  has been inserted.
In Claim 10, line 8, between the words “the” and “base”, the text  --heating unit--  has been inserted.
In Claim 12, line 1, between the words “the” and “base”, the text  --heating unit--  has been inserted.
In Claim 13, line 2, the word  “of”  has been deleted.
In Claim 15, line 2, the word  “space”  has been deleted and the word  --spaced--  inserted therefor.

In Claim 17, line 2, the word  “space”  has been deleted and the word  --spaced--  inserted therefor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that no prior art was found that disclosed or suggested a heating unit for a hookah as claimed having a base comprising a sidewall having an exterior surface and an interior surface and surface ornamentations formed with the exterior surface, the interior surface, or both; a bottom wall attached to the sidewall; and a thermal vent formed between the interior surface and the exterior surface, said thermal vent having a top end opening at a top edge of the sidewall and a bottom end opening at an exterior surface of the bottom wall.  A hookah device containing the claimed heating unit, method of making a hookah device containing the claimed heating unit are also neither disclosed nor suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748